Citation Nr: 0711956	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  89-11 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from March 1980 to June 
1980.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1989 
rating decision issued by the Boston, Massachusetts Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
granted service connection for right and left disabilities 
and assigned a noncompensable (zero percent) evaluation for 
each knee, effective from June 9, 1988.

In March 2003, a Board hearing was conducted at the RO before 
an Acting Veterans Law Judge who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  The Board subsequently remanded the 
case for additional development in September 2003; the case 
has now been returned to the Board for appellate review.

The appellant has appealed the initial noncompensable 
evaluations assigned to each of the listed knee disabilities 
when service connection was granted.  The appellant is, in 
effect, asking for higher ratings effective from the date 
service connection was granted.  As such, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  Consequently, the evidence to be considered 
includes that for the entire time period in question, from 
the original grant of service connection to the present for 
each increased rating claim.

After the appellant disagreed with the initial noncompensable 
right knee and left knee evaluations, the St. Petersburg, 
Florida RO, in an April 2002 rating decision, increased the 
rating for each knee to 10 percent disabling effective from 
April 25, 2002.  Subsequently, in a May 2005 rating decision, 
the Portland, Oregon RO changed the effective date to August 
28, 2001, for the grant of 10 percent for each knee.  
Thereafter, in a June 2006 rating decision, the St. 
Petersburg, Florida RO established that the initial 
evaluation for each knee disability was 10 percent from the 
date of the grant of service connection (June 9, 1988).  
However, it is presumed that the appellant is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, because evaluations 
greater than 10 percent are available for knee disabilities, 
the issues on appeal are as set out on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Acting Veterans Law Judge who conducted the March 2003 
hearing is no longer employed at the Board.  In February 
2007, the Board sent a letter to the appellant to notify her 
of this and of her right to another Board hearing pursuant to 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  The next month, 
the appellant responded and stated that she wanted to have a 
hearing before a Veterans Law Judge at the RO.  A hearing on 
appeal must be granted when, as in this case, an appellant 
expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for 
a Board hearing in accordance with 
applicable procedures set out in 
38 C.F.R. § 20.704.  The RO should notify 
the appellant of the date, time and place 
of such a hearing by letter mailed to her 
current address of record.  The appellant 
is advised that if she desires to 
withdraw the hearing request prior to the 
hearing, she may do so in writing 
pursuant to applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
file.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


